Citation Nr: 0943285	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral tinnitus.

2.  Entitlement to service connection for arthritis of the 
right leg other than the hip, knee and ankle joints.

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to left tibia-fibula 
compound comminuted fracture with paralysis of the external 
popliteal nerve and arthritis of the left foot and ankle.

4.  Entitlement to an increased disability rating for left 
tibia-fibula compound comminuted fracture with paralysis of 
the external popliteal nerve and arthritis of the left foot 
and ankle, currently evaluated as 40 percent disabling.

5.  Entitlement to an increased disability rating for 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefits sought.  

In a March 2007 rating decision, the RO declined to reopen a 
claim for service connection for bilateral tinnitus; denied 
service connection for arthritis of the right leg; and denied 
claims for increased disability ratings for left tibia-fibula 
compound comminuted fracture with paralysis of the external 
popliteal nerve and arthritis of the left foot and ankle, and 
for arthritis of the left knee.  In a November 2007 rating 
decision the RO denied service connection for a right ankle 
disorder.  The Veteran perfected appeals to all five denials.  

There was a prior final decision on the matter of service 
connection for bilateral tinnitus.  Thus, before reaching the 
underlying claim of entitlement to service connection for 
bilateral tinnitus, the Board must first determine that new 
and material evidence has been received in order to establish 
its jurisdiction to review the merits of the previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for (1) arthritis of the 
right leg other than the hip, knee and ankle joints, and (2) 
a right ankle disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied a claim 
for service connection for bilateral tinnitus, on the basis 
that an etiological link between that condition and service 
was not shown.  The Veteran was notified of the decision and 
of his appellate rights.  However, he did not initiate an 
appeal.

2.  The evidence received since the August 2005 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the bilateral tinnitus claim, nor raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran's left tibia-fibula compound comminuted 
fracture with paralysis of the external popliteal nerve and 
arthritis of the left foot and ankle, is manifested by 
functional impairment of painful motion, inability to 
dorsiflex the toe or foot, decreased sensation over the 
dorsum of the left foot, and associated loss of muscle mass 
of the left calf. 
   
4.  The Veteran's arthritis of the left knee is manifested by 
painful motion; and is not productive of limitation of leg 
motion with flexion to 30 degrees, or extension to 15 
degrees, or of subluxation, instability, or malunion.






CONCLUSIONS OF LAW

1.  The RO's August 2005 rating decision that denied the 
claim for service connection for bilateral tinnitus, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  The evidence received since the August 2005 rating 
decision is not new and material; and the requirements to 
reopen the Veteran's claim for service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for a disability rating in excess of 40 
percent for left tibia-fibula compound comminuted fracture 
with paralysis of the external popliteal nerve and arthritis 
of the left foot and ankle, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.159, Part 4, Diagnostic Code 8521 
(2009). 

4.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3,102, 3.159, Part 4, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
provided between June 2005 and May 2008.  These documents in 
combination provided notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

The RO informed the Veteran of the specific criteria which 
would provide a basis for the claim to reopen, and the 
service connection and increased rating claims on appeal.  
The RO has provided adequate notice of how effective dates 
are assigned.  The claims were subsequently readjudicated 
most recently in a July 2008 supplemental statement of the 
case and a July 2008 statement of the case (right ankle 
claim).  To the extent the appellant did not receive full 
notice prior to the initial decisions, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  A requested Travel 
Board hearing was scheduled for the Veteran, however, he 
failed to report for that hearing.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

II. Claim to Reopen Based on New and Material Evidence

The Veteran essentially claims entitlement to service 
connection for bilateral tinnitus.  Prior to the current 
appeal, the RO previously denied service connection for 
bilateral tinnitus in an August 2005 rating decision.  A 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision; and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).

The Veteran initiated an appeal from the August 2005 rating 
decision by filing a notice of disagreement from that 
decision.  However, following the RO's issuance of a 
statement of the case on the matter, the Veteran did not 
perfect an appeal by filing a substantive appeal.  That 
decision therefore became final because the appellant failed 
to perfect a timely appeal to the Board.  38 U.S.C.A. § 
7105(b) and (c).  Thus, there is a prior final decision on 
this matter.  Therefore, before reaching the underlying claim 
of entitlement to service connection, the Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of the previously denied claim.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claims sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  To address the question of whether such evidence has 
been received, it is important to be aware of what evidence 
would be material in this case in which the underlying claim 
is to establish entitlement to service connection for 
tinnitus.  

Basically, entitlement to service connection requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310 (2009).  

Evidence received subsequent to the August 2005 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 

VA is required to first review for its newness and 
materiality the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
disallowance was the August 2005 rating decision.  

In the August 2005 rating decision the RO denied the 
Veteran's claim on the basis that although a VA treatment 
note in August 2004 showed complaints of tinnitus, an 
etiological link between that condition and service was not 
shown. The evidence available at the time of the August 2005 
rating decision included service treatment records; and 
private and VA treatment records, and VA examination reports 
dated after service.  

Review of the cited August 2004 VA treatment record shows 
that the Veteran reported complaints of tinnitus for a few 
months, which was getting worse and was constant, with some 
hearing problem also.  He had no dizziness or history of 
infection or trauma.  Also available at the time of the 
August 2005 rating decision, was the report of a March 2005 
VA audiology consultation, when the Veteran reported 
complaints of tinnitus and poor speech understanding.  The 
report indicates that the Veteran attributed this condition 
to his World War II service.  The assessment at that time was 
that the Veteran had mild to profound sensorineural hearing 
loss; poor speech scores; and type A tympanum. 

The evidence received since the August 2005 rating decision 
includes reports of unrelated VA examinations; and VA 
treatment records dated from July 2006 to November 2007.  
These treatment records list tinnitus only as an active 
clinical issue and as an assessment.  None of these VA 
treatment records contain evidence relating to the 
unestablished fact necessary to substantiate the claim-an 
etiological nexus between any current tinnitus condition and 
service.  See 38 C.F.R. § 3.156.  In sum, the evidence 
received since the last final decision on the matter does not 
raise a reasonable possibility of substantiating the claim, 
and therefore would not warrant reopening of the claim based 
on submission of new and material evidence.  

Accordingly, the Board finds that the evidence received after 
the August 2005 rating decision is not new and material and 
does not serve to reopen the claim for service connection for 
bilateral tinnitus. Therefore, the Veteran's previously 
denied claim for service connection for tinnitus is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

II.  Increased Rating 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Proper evaluation of 
service-connected disabilities requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2 (2009).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A claimant may, however, experience multiple distinct degrees 
of disability that may result in VA's assignment of different 
levels of compensation during the period beginning from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus in deciding the claim below, the Board has 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.  
  
The Veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a 
disability is not specifically listed in the Rating Schedule, 
it may be rated under a closely related injury in which the 
functions affected and the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.

With respect to the musculoskeletal system, functional 
impairment is based on lack of usefulness and may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).




A.  Left Tibia-Fibula Compound Comminuted Fracture With 
Paralysis of the External Popliteal Nerve and Arthritis of 
the Left Foot and Ankle

Associated with the same inservice injury as the Veteran's 
left tibia-fibula compound comminuted fracture with paralysis 
of the external popliteal nerve and arthritis of the left 
foot and ankle, service connection is also in effect, and 
separate disability ratings are assigned, for each of four 
other disabilities of the left lower extremity:  

1.  arthritis of the left knee,
2.  osteomyelitis of the left tibia and fibula,
3.  degenerative arthritis of the left hip, and 
4.  scar of the left leg.

There are no current claims for increased ratings on appeal 
for any of these four service-connected disabilities; 
therefore symptomatologies distinctly associated with these 
four are not for evaluation in connection with the current 
claim on appeal.  See 38 C.F.R. § 4.14 (2009) (the evaluation 
of the same disability under various diagnoses is to be 
avoided). 

The symptomatology associated with the Veteran's left tibia-
fibula compound comminuted fracture with paralysis of the 
external popliteal nerve and arthritis of the left foot and 
ankle, is most clearly shown in the report of a February 2007 
VA examination of the left leg (a report of an earlier VA 
examination in July 2005 shows less complete pertinent 
findings, but similar complaints and findings overall).

With respect to this disability, the February 2007 VA 
examination report shows that the Veteran reported the 
following complaints.  He has a great deal of pain in his 
left leg, and loss of some muscle mass over the past two 
years in the left leg.  He takes some Tylenol for the pain, 
which sometimes helps.  He has an ankle fixation orthotic on 
the left leg, which helps because he has a deep peroneal 
nerve injury; and he uses a cane.  He has no associated 
constitutional symptoms or infections, or weight loss other 
than the loss of muscle mass discussed above.  He has pain on 
walking or standing a long time; and over the previous two 
years he has had increasing difficulty in walking around the 
house.  The peroneal nerve injury results in an inability to 
dorsiflex his toe or foot; and he has a decreased sensation 
over the dorsum of his left foot. 

On examination, the left lower extremity showed a valgus 
deformity of the tibia.  There was evidence of grafting over 
the left tibia, which was healed.  There were no signs of 
infection, erythema, swelling or discharge.  There was 
massive loss of muscle on the left calf, mainly the anterior 
compartment when compared to the other side.  The Veteran was 
unable to dorsiflex his foot, toes, or great toe.  He had 
decreased sensation on the first web space, which the 
examiner found to be consistent with deep peroneal nerve 
distributions.  The Veteran was non-tender over the foot.  

On range of motion study of the ankle, the Veteran was only 
able to actively plantar flex the ankle.  However, passively, 
dorsiflexion was to about minus 5 degrees of dorsiflexion, 
and plantar flexion was to about 35 degrees.  He had pain 
with range of motion of the ankle and he could not 
repetitively move the ankle through the range of motion 
secondary to the peroneal palsy.

Orthopedic examination of the left ankle showed no deformity.  
There was tenderness to palpation about the anterior aspect 
of the joint.  The left ankle was stable to anterior and 
posterior drawer sign, and varus and valgus stressing; there 
was no catch noted.  There was brisk cap refill in the toe.  
The circumferences for the legs near the ankle joint were 25 
and 21 centimeters for the right and left leg, respectively.  
There was a difference in leg length with the left leg 
appearing to be 1.5 to 2 centimeters shorter than the right 
leg.  

The left foot showed no deformity.  Range of motion of the 
toes was to 30 degrees of dorsiflexion and five degrees of 
plantar flexion.  Active repetitive flexion/extension of the 
toes was shown, without difficulty or limitation.  There was 
no obvious callous, skin was normal; and there was no 
abnormal weight bearing.

X-rays demonstrated degenerative changes in the left ankle 
and tibiotalar joint; the left foot showed diffuse 
osteopenia.  The report includes assessments of (1) status 
post treatment for an open tibia fracture now a valgus 
malunion; (2) degenerative arthritis of the left ankle; and 
(3) left foot osteopenia.  The examiner also noted peroneal 
nerve palsy caused by the initial injury.  The examiner 
opined that the degenerative changes of the ankle was likely 
a result of the obvious deformity of the leg, which increases 
the stress to the knee and ankle joints.  

The examiner opined that with respect to Deluca provisions, 
it was conceivable that pain could further limit function as 
described, particularly after the Veteran was on his feet all 
day.  But it was not feasible to express this in terms of 
additional limitation of motion with any degree of medical 
certainty.

The Veteran's left tibia-fibula compound comminuted fracture 
with paralysis of the external popliteal nerve and arthritis 
of the left foot and ankle, is currently evaluated as 40 
percent disabling under Diagnostic Code 8521, which addresses 
pathology of the external popliteal nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2009).  Under that code, 
paralysis of the external popliteal nerve (common peroneal) 
warrants a 40 percent evaluation when there is complete 
paralysis, with foot drop and slight droop of first phalanges 
of all toes, an inability to dorsiflex the foot, extension of 
proximal phalanges of toes is lost, abduction is lost, 
adduction is weakened, and anesthesia covers the entire 
dorsum of foot and toes.  Id.  A disability rating of 40 
percent is the maximum assignable under that code.  Id.  

Lower disability ratings are assignable for incomplete 
paralysis of the external popliteal nerve, based on the 
degree of severity of symptoms.  Id.  Here the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with the nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

As noted earlier, separate disabilities arising from a single 
disease entity are to be rated separately; however, the 
evaluation of the same disability under various diagnoses is 
to be avoided as it amounts to pyramiding.  See 38 C.F.R. §§ 
4.25, 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

The appropriate Diagnostic Code for consideration under the 
Rating Schedule is Diagnostic Code 8521, which as reflected 
in the medical evidence above, provides criteria for 
evaluating symptomatology most closely related to the 
impairment of function due to the service-connected condition 
evaluated here.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14.  This 
is valid in the case of Diagnostic Code 8521, which provides 
for evaluation on the basis of impairment in terms of range 
of motion of the ankle and foot, and weakness and anesthesia.  
Thus, a separate rating under any musculoskeletal diagnostic 
code criteria for symptoms implied in the service-connected 
disability of "left tibia-fibula compound comminuted 
fracture with paralysis of the external popliteal nerve and 
arthritis of the left foot and ankle," would amount to 
pyramiding, which is not allowed.  Id.  

The Board has considered whether a higher rating is feasible 
by evaluating the disability under any other diagnostic code 
criteria instead of Diagnostic Code 8521.  However, 
applicable diagnostic criteria under 38 C.F.R. § 4.71a 
pertaining to range of motion/weakness of the ankle and foot, 
do not afford disability ratings in excess of the 40 percent 
assigned currently.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5270, 5271, 5277, and 5284 (2009).

In sum, the Veteran's left tibia-fibula compound comminuted 
fracture with paralysis of the external popliteal nerve and 
arthritis of the left foot and ankle is rated as 40 percent 
disabling, which is the maximum assignable under the relevant 
diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
Therefore, a higher rating is not warranted. 

The maximum schedular rating assignable under that code, 
which includes limitation of motion, is 40 percent; and no 
higher evaluation is assignable under that or any other code 
on the basis of pain, alone.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca, 8 Vet. App. at 202 
(functional impairment due to pain must be equated to loss of 
motion) is not required); see also VAOPGCPREC 36-97 (Dec. 12, 
1997).

B.  Arthritis of the Left Knee

The Veteran's arthritis of the left knee is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis, established by X-ray evidence, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for affected joints.

However, if the limitation of motion of the specific joint(s) 
involved is ratable as noncompensable under the appropriate 
diagnostic code(s), then a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  In this case, limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  But if limitation of motion 
is absent, and there is X-ray evidence of degenerative 
arthritis involvement of 2 or more major joints or 2 or more 
minor joint groups, then: (1) a 10 percent rating is 
warranted; or, (2) if additionally there are occasional 
incapacitating exacerbations, a 20 percent rating is 
warranted. Id.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2009).

Limitation of flexion of a leg warrants a 10 percent 
evaluation if flexion is limited to 45 degrees; a 20 percent 
evaluation if flexion is limited to 30 degrees; and a 30 
percent evaluation if limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of a leg warrants a 10 percent 
evaluation if extension is limited to 10 degrees; a 20 
percent evaluation if extension is limited to 15 degrees; a 
30 percent evaluation if extension is limited to 20 degrees; 
a 40 percent evaluation if limited to 30 degrees; and a 50 
percent evaluation if limited to 45 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).  Separate ratings can be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

During a February 2007 VA examination the Veteran reported 
complaints of pain on walking.  He reported that he had no 
locking or catching symptoms.  On examination of the knee 
there was no deformity.  There was minimal tenderness to 
palpation over the medial and lateral joint line.  Range of 
motion was from zero to 110 degrees of flexion.  There was 
pain and crepitus with range of motion.  The left knee was 
stable to anterior and posterior drawer test, and varus and 
valgus stress testing; and negative for Lachman's and 
McMurray's testing.  There was no additional limitation 
following repetitive use with range of motion of the left 
knee.

X-ray examination showed some osteophytes in the 
patellofemoral joint and some medial compartment narrowing.  
The report includes an assessment of degenerative arthritis 
of the left knee.  The examiner opined that there was pain in 
the knee, which could further limit function when the Veteran 
was on his feet all day.  It was not feasible to express this 
in terms of additional limitation of motion.

None of these findings or other reviewed evidence on file 
shows that the left knee disability would warrant a 
disability rating in excess of the 10 percent in effect, for 
limitation of flexion or extension, under Diagnostic Codes 
5260 or 5261. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Even when considering these findings in light of DeLuca, 
given the small amount of the limitation of motion of the 
left knee, which does not even meet criteria for a zero 
percent disability rating, the findings from the medical 
records do not support a schedular rating in excess of the 10 
percent in effect for the left knee under the relevant 
diagnostic criteria.  See 38 C.F.R. § Diagnostic Codes 5260 
or 5261.  Moreover, the most recent VA examination findings 
are that there was no additional limitation following 
repetitive use with range of motion of the left knee.

A claimant who has arthritis and instability of the knee may 
be rated separately for each condition-that is, as separate 
disabilities-under Diagnostic Codes 5003 and 5257, 
respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
The Board has considered whether a separate rating is 
assignable for evidence of instability.  However, as 
reflected in the recent examination report discussed above, 
the Veteran reported that he had no locking or catching 
symptoms; and on examination, the left knee was stable to 
anterior and posterior drawer test, and varus and valgus 
stress testing; and negative for Lachman's and McMurray's 
testing.  

The medical evidence does not show any other symptomatology 
such as nonunion or malunion of the tibia and fibula on which 
to base an increase for either knee disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2009).  Nor does the evidence 
show any knee ankylosis on which to base an increase pursuant 
to Diagnostic Code 5256 (2009).  

C.  Conclusions

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
disability rating in excess of: (1) 40 percent for left 
tibia-fibula compound comminuted fracture with paralysis of 
the external popliteal nerve and arthritis of the left foot 
and ankle; or (2) 10 percent for arthritis of the left knee.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 
(2009).  In this regard, due consideration has been given to 
assigning a staged rating for either disability.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Because the Board finds that the preponderance of the 
evidence establishes that these two disabilities do not meet 
the criteria for a rating greater than that already in 
effect, a higher rating for either is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, there is no evidence that the manifestations of the 
left tibia-fibula compound comminuted fracture with paralysis 
of the external popliteal nerve and arthritis of the left 
foot and ankle, and/or arthritis of the left knee, are 
unusual or exceptional to demonstrate that the Rating 
Schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2009) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

New and material evidence not having been received to reopen 
the previously denied claim for service connection for 
bilateral tinnitus, the appeal is denied.

A disability rating in excess of 40 percent for left tibia-
fibula compound comminuted fracture with paralysis of the 
external popliteal nerve and arthritis of the left foot and 
ankle is denied.

A disability rating in excess of 10 percent for arthritis of 
the left knee is denied.


REMAND

The Veteran claims service connection for (1) arthritis of 
the right leg other than the right hip, knee, or ankle 
joints; and separately, for (2) a right ankle disorder, to 
include as secondary to left tibia-fibula compound comminuted 
fracture with paralysis of the external popliteal nerve and 
arthritis of the left foot and ankle.  The Board has reviewed 
the claims file and determined that further development 
including examination is necessary prior to adjudicating 
these claims. 

With respect to the right leg arthritis claim, service 
connection is already in effect for osteoarthritis of the 
right knee joint and for degenerative arthritis of the right 
hip joint.  Also, service connection for a right ankle joint 
disorder is on appeal and a separate subject of this 
decision.  Osteoarthritis, also known as degenerative 
arthritis or degenerative joint disease, is a noninflammatory 
joint disease.  See Dorland's Illustrated Medical Dictionary 
1365 (31st ed. 2007).

In short, this right leg arthritis claim is a claim for 
service connection for arthritis of the right leg other than 
of the right hip, right knee, and right ankle joints, as 
these joints have either already been granted service 
connection for arthritis, or in the case of the right ankle, 
is the subject of a separate claim for service connection for 
a right ankle disability, which would include for arthritis 
of that joint.  

With respect to the right ankle disorder, review of recent 
rating decision coding sheets show that the claim includes an 
asserted etiological nexus with service-that the claimed 
disorder is secondary to the service-connected left tibia-
fibula compound comminuted fracture with paralysis of the 
external popliteal nerve and arthritis of the left foot and 
ankle.

The Veteran essentially claims that his service-connected 
left leg disability caused the two claimed disabilities 
(arthritis of the right leg and a right ankle disorder) of 
the right lower extremity.  In this regard, service treatment 
records do not contain any medical evidence of an injury or 
condition involving the right leg in service, including any 
of the right ankle or of arthritis of the right leg.  The 
service treatment records do show a significant orthopedic 
injury and surgical treatments of the left leg, which 
included taking a skin graft from the right leg thigh. 

Private treatment records soon after service in 1947 show 
that the left leg disability involved foot drop and loss of 
sensation of part of the left leg and foot, resulting in 
difficulty walking.  In a February 1947 letter, William T. 
Howard, M.D., stated that there was muscle atrophy of the 
left buttock, thigh and leg.  The diagnoses show that there 
was moderate disability due to a fracture, malunion of the 
left tibia in the middle third; severe disability due to 
paralysis of the extensors of the left foot and toes; and 
moderate disability due to anesthesia, anterior aspect, left 
lower leg and foot.  A May 1947 letter from Moore Moore, Jr., 
M.D., shows that the Veteran's left leg was one-quarter inch 
shorter than the right one, and that the Veteran wore a drop 
foot brace.  

Beginning in 1986, there is some evidence of arthritis 
involvement of the right foot and ankle.  An October 1986 VA 
consultation report of a bone scan contains an impression of 
degenerative and stress changes in feet and ankles, 
indicating evidence of arthritis including of the right foot 
and right ankle.  However, a VA orthopedics treatment note 
one week later that month contains an impression only noting 
degenerative arthritis of the left foot.

The report of a February 1987 VA examination shows that the 
Veteran reported pain in both feet and ankles for four to 
five years.  After examination, the diagnosis includes 
"mild, degenerated arthritis both feet and ankles" albeit, 
the report later noted that X-rays of the right ankle were 
normal.  

The report of VA radiological consultation in June 1992 
contains findings of "increased activity in both ankles, 
both feet, and in the mid shaft of the left tibia and fibula 
felt to be related to previous trauma and degenerative 
disease."  Later, in a March 1997 VA examination report, the 
Veteran reported complaints of right ankle swelling.  X-ray 
examination of the right ankle at that time was negative.    

In sum, though the evidence is not completely clear, there is 
some cogent medical evidence of chronic right ankle and right 
foot symptomatologies including arthritis.  An examination is 
necessary to clarify whether the evidence discussed above 
amounts to evidence of a present right ankle disorder, and 
right foot disorder since the foot is a constituent part of 
the right leg that is the subject of appeal.  For any chronic 
disorders of the right ankle or leg (other than the hip, 
knee, or ankle) found, an opinion is needed as to the likely 
etiology of any current right ankle and any right leg (other 
than hip, knee, and ankle joints) disorders to include 
arthritis.  To obtain this, the AOJ should afford the Veteran 
an appropriate examination.    

The AOJ should request that the examiner provide an opinion 
indicating whether it is at least as likely as not that: any 
right ankle or right leg (other than of hip, knee, and ankle 
joints) disability to include arthritis, diagnosed: 

(1) is related to service (began during service or was 
permanently worsened during service; or 
 (2) in the case of arthritis, become manifested to a 
compensable degree within one year of separation from 
active duty); or 
(3) was proximately due to, or the result of a service-
connected disability.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion that takes into account the records of prior medical 
treatment.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Prior to any examination, all outstanding 
pertinent records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his claimed 
right ankle disorder and right leg 
arthritis since January 2008, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

2.  Thereafter, the AOJ should schedule 
the Veteran for an orthopedic examination, 
by an appropriate specialist, to determine 
the nature and etiology of any right leg 
disorder (other than of the hip or knee) 
to include arthritis, and to specifically 
include of the right ankle and foot.  He 
is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies including X-ray study, 
and other diagnostic imaging studies most 
likely to identify arthritis as well as 
soft tissue pathology.  The examiner 
should elicit from the Veteran a narrative 
history of associated symptoms in the 
right lower extremity associated with the 
two claimed disorders.  
 
For any right ankle and/or right leg 
disability (other than hip, knee, or 
ankle) diagnosed, to specifically include 
arthritis, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
disability: 

(i) began or was permanently worsened 
during service; or

(ii) in the case of arthritis, became 
manifested to a compensable degree 
within one year of separation from 
active duty; or

(iii) was caused by or aggravated by 
any service-connected disability.
 
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current right ankle 
or other right leg disability (other than 
hip or knee), including arthritis, to 
service or to a service-connected 
disability.  

3.  Following any additional development 
deemed appropriate by the AOJ, adjudicate 
the claims on appeal for service 
connection for (1) a right ankle disorder, 
and (2) a right leg disorder other than of 
the right hip, knee or ankle.  If the 
benefit sought is not granted, issue the 
Veteran and his representative a 
supplemental statement of the case.  Allow 
an appropriate period of time for the 
Veteran and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


